Citation Nr: 0302504	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
loss of nerve function of the right ring finger, post 
residual injury and fracture of the right ring finger with 
open reduction with internal fixation.

2.	Entitlement to a compensable evaluation for a scar o the 
right ring finger, status post fracture with open 
reduction with internal fixation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1988.  The record also reflects in a statement 
received from her in October 2001 that she is currently 
serving on active duty.  

This appeal arises from an April 1998, rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
loss of nerve function of the right ring finger, post 
residual injury, and fracture of the right ring finger with 
open reduction with internal fixation and awarded a 10 
percent evaluation, effective October 1997.  By that same 
decision, the RO granted service connection and assigned a 
noncompensable evaluation for a scar of the right ring 
finger, status post fracture with open reduction with 
internal fixation.  The veteran disagreed with the 
evaluations for both disabilities and the current appeal 
ensued.  

The veteran is also service-connected for residuals of right 
ring finger fracture, status post open reduction with 
internal fixation, by way of the April 1998 RO rating 
decision, for which a noncompensable evaluation has been 
assigned.  She has not expressed disagreement with this 
aspect of that rating decision.  

The Board of Veterans' Appeals (Board) remanded this case in 
August 2000 in order to afford the veteran an opportunity to 
provide the names and addresses of all medical care providers 
who had treated her service-connected right ring finger 
disabilities since 1997.  Thereafter, the RO was directed to 
contact such providers and obtain medical records of such 
treatment.  The Board remand also requested the RO to 
schedule the veteran for a VA neurological examination, to 
include a description of the nature and extent of the scar of 
the right ring finger.  The Board remand thereafter directed 
the RO to observe appropriate due process requirements with 
respect to this claim.  The veteran did not respond to the 
February 2002 RO request for additional information related 
to treatment of her service-connected disabilities of the 
right ring finger.  She did not report for the VA examination 
scheduled for May 2002.  The file reflects that her 
representative reported contacting the veteran by telephone 
and by letter in July 2002.  At that time, she stated that 
she did not have time to report for the scheduled VA 
examination, given her status of "active military duty."  

The record reflects that the RO has advised the veteran in 
October 2001 that a decision on waiver of indebtedness had 
been adverse, based on the finding that she had received 
compensation benefits while on active duty.  This matter is 
not before the Board for review.  


FINDINGS OF FACT

1.	There is no more than mild incomplete paralysis of the 
right median or ulnar nerve due to the residuals of a 
fracture of the right ring finger with open reduction with 
internal fixation.  

2.	The scar of the veteran's right ring finger is not shown 
to be productive of any limitation of function of the part 
affected and it is not symptomatic.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
loss of nerve function of the right ring finger, post 
residual injury and fracture of the right ring finger with 
open reduction with internal fixation have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, including Diagnostic Code 
8516 (2002).  

2.	The criteria for a compensable evaluation for a scar of 
the right ring finger, status post fracture with open 
reduction with internal fixation, have not been met. 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, including Diagnostic Code 
7805 (effective prior to and as of August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to her claim.  

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case and 
the Supplemental Statement of the Case.  She has been 
specifically advised of the applicability of effect of the 
Veterans Claims Assistance Act in a letter sent by the RO in 
February 2002.  Moreover, she has been requested by the Board 
to provide additional information and she has been afforded 
an opportunity to report to a VA examination.  The veteran 
has not availed herself of the rights she has been offered 
under this Act.  Accordingly, the Board finds that further 
development of this record is not in order.  

The Board specifically notes the applicability of 38 C.F.R. 
§ 3.655(a) which provides that if a veteran fails to report 
for an examination in connection with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  The Board interprets the current status 
of the veteran's claim to be in the nature of an original 
claim for compensation, even though it is literally a claim 
for an increased evaluation, because her claim has been taken 
in response to an initial rating determination of her 
original claim for service-connection.  

Accordingly, no further assistance to the veteran is required 
to fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

II. Factual Background

The veteran underwent a VA examination in November 1997.  She 
related that she had fallen in service and had two surgeries 
on her right ring finger while on active duty.  She said she 
had undergone extensive physical therapy following the open 
reduction and internal fixation with placement of two screws, 
which she still had in place.  She currently complained of a 
flare up of the fourth right finger as a residual of the 
fracture, which occurred if she typed for a long time or if 
the weather was cold and damp.  She said over the counter 
medication relieved the flare up.  She was not able to type 
during a flare up.  The physical examination revealed that 
the muscles of the right hand were normal except the muscle 
of the fourth finger of the right hand at the distal 
interphalangeal joint and the muscle between the distal 
interphalangeal joint and the proximal interphalangeal joint 
appeared to be atrophied to a medium to moderate extent.  
There was a flexion deformity.  There was slight tissue loss 
when compared to the other fingers due to the surgeries.  It 
was not indicated that she had any sensitivity or tenderness 
of the scar during the examination.  There were adhesions and 
tendon, bone, joint and nerve damage.  The muscle strength 
was significantly "discontinued" in the examiner's opinion, 
as shown by the range of motion.  An X-ray report included 
the impression of old, healed fracture of the mid-shaft of 
the proximal phalanx of the right ring finger with fixating 
metal screw in place.  The diagnosis was loss of muscle 
function as part of the residual injury of the fourth finger 
of the right hand.  

In a VA examination for hand, thumb and fingers in November 
1997, the veteran voiced similar complaints.  The fourth 
finger could flex to within an inch of the transverse medial 
fold.  The third finger was capable of flexion to within 
three-quarters of an inch of the transverse medial fold.  
Grasping objects was done with difficulty because of the 
flexion deformity of the fourth finger of the right hand.  It 
was noted that she was right-handed.  The relevant diagnosis 
was residuals of an injury resulting in a fracture of the 
fourth finger with flexion deformity of the fourth finger of 
the right hand and status post open reduction and internal 
fixation.  

When the veteran was seen at a VA facility in December 1997, 
she complained of progressive hand pain, which was worse when 
she used her hand.  The physical examination disclosed normal 
muscle bulk and tone with full strength bilaterally. There 
was a flexion contracture of the right fourth digit.  She had 
normal sensation.  Nerve conduction studies of the right 
median and ulnar nerves showed normal responses.  Needle 
electromyographic studies showed no muscle abnormalities.  
There was no electrodiagnostic evidence for median 
mononeuropathy.  

II.  Legal Analysis as to Nerve Loss of the Right Ring Finger

The rating schedule for evaluating the degree of impairment 
attributable to service-connected disability provides for 
evaluating disability due to disease of a peripheral nerve at 
38 C.F.R. § 4.124a (2002).  The veteran is shown to have a 
disability of a peripheral nerve, that affecting her right 
ring finger, for which service-connection has been 
established.  A note under the heading diseases of the 
peripheral nerves provides that the term "incomplete 
paralysis" indicates a degree of impaired function 
substantially less than that required for complete paralysis.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  

This disability is also evaluated under the provisions of 
38 C.F.R. § 4.20, which provides for an unlisted condition to 
be evaluated under a closely related disease.  The veteran's 
service connected nerve loss of the right ring finger is most 
closely analogous to incomplete paralysis.  It is also most 
closely analogous to an evaluation under the provisions 
involving the ulnar nerve, as shown by the fact that the most 
recent VA clinical findings were concerned with that nerve 
and the median nerve.  The ulnar nerve is most closely 
analogous since the functions affected by that nerve (a 
flexion contracture of the right ring finger) are 
characteristic of the impairment she has been demonstrated to 
suffer on examination.  

The rating schedule itself provides for a 10 percent 
evaluation to be assigned when there is mild incomplete 
paralysis of the ulnar nerve, affecting, in part, loss of 
extension of the ring finger (38 C.F.R. § 4.124a, Diagnostic 
Code 8516).  A 30 percent evaluation may be assigned under 
that same Diagnostic Code when there is moderate incomplete 
paralysis of that nerve, affecting the major hand (the right 
hand of a right handed individual) (38 C.F.R. § 4.69 (2002)).  
Considering her impairment under the Diagnostic Code 
applicable to the median nerve (38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2002)) does not offer the opportunity 
for an increased rating, since incomplete paralysis of either 
nerve offers the same ratings of 10 for mild and 30 for 
moderate when the paralysis affects the major hand.  

Turning to whether the degree of impairment is more 
accurately characterized as mild or moderate, the Board notes 
that there is no objective evidence of nerve impairment in 
the December 1997 findings.  The November 1997 VA examination 
reported nerve damage, without characterizing the nature or 
extent of that damage.  The Board's review in August 2000 
included an interest in obtaining more definitive 
characterizations of the degree of impairment attributable to 
the veterans' service-connected nerve loss of the right ring 
finger; however, the veteran did not report for the 
examination.  There is no reasonable basis on the current 
record for finding that she has more than mild impairment due 
the ulnar nerve.  She has normal bulk and tone of the 
muscles, with no X-ray or electrodiagnostic evidence of more 
than mild impairment.  

The Board finds that the evidence shows that this level of 
impairment due to nerve loss of the right ring finger has 
existed since the effective date of the claim.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  Accordingly, a "staged" 
rating is not indicated.  

IV. Legal Analysis as to the Scar of the Right Ring Finger

When the veteran's scar of the right ring finger was 
evaluated in the April 1998 RO rating decision, the 
applicable regulations were found at 38 C.F.R. § 4.118.  At 
that time, a 10 percent rating may have been assigned for 
scars which were superficial, tender and painful on objective 
demonstration or for superficial scars which were poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  The regulations further 
provided then that a disability evaluation of 10 percent or 
more may be assigned under Diagnostic Code 7805, which 
provided for an evaluation of scars based upon limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  (See 67 Fed. Reg. 
49590 (July 31, 2002)).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.
  
Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below: 

(1)  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2)  A deep scar is one associated with underlying soft 
tissue damage.

(3)  A superficial scar is one not associated with 
underlying soft tissue damage.

(4)  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

(5)  A 10-percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  (See § 4.68 
of this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The veteran's scar only covers a small portion of her 
skin; that is, it only affects part of her right ring finger.  
It is not shown to be more than superficial at this point, 
since she is shown to be fully healed from her surgeries and 
there is no showing of involvement of the deeper tissues.  
There is no showing of the symptomatology required for 
consideration under either the new or old versions of the 
Diagnostic Codes pertaining to symptomatic superficial scars, 
such as found currently at Diagnostic Codes 7803 and 7804.  
The Board is thus left to consider, as the RO did, whether an 
increased evaluation is warranted under Diagnostic Code 7805, 
which is the same under the new and old versions of the 
regulations, providing for an evaluation to be assigned based 
on limitation of function of the part affected.  Since there 
has been no change in the criteria applicable to the scar in 
question, the Board finds that it is not prejudicial to the 
veteran to adjudicate her claim without additional notice 
regarding the change in the rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board's review of the medical evidence as to the 
limitation of the veteran's right ring finger shows that that 
there is medium to moderate muscular atrophy of that digit 
shown on VA examination in November 1997; however, 
approximately a month later, in December 1997, the tone and 
bulk of her muscles was considered normal.  Both examinations 
showed that she has a flexion contracture.  In focusing on 
the matter of a compensable evaluation for a scar of the 
right ring finger, the Board notes that 38 C.F.R. § 4.71a 
provides for a zero percent evaluation for even unfavorable 
ankylosis of the ring finger of the major hand.  (38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002)).  The veteran has no 
impairment of function that would exceed that contemplated by 
unfavorable ankylosis.  Since her impairment of function is 
less than that for which a zero percent evaluation would be 
assigned, the Board concludes that a compensable evaluation 
for the scar of the right ring finger is not in order.  

The Board finds that the evidence shows that this level of 
impairment due to a scar of the right ring finger has existed 
since the effective date of the claim.  Fenderson v. West, 12 
Vet.App. 119 (1999).  Accordingly, a "staged" rating is not 
indicated.  


ORDER

An evaluation in excess of 10 percent for loss of nerve 
function of the right finger, post residual injury and 
fracture of the right ring finger with open reduction with 
internal fixation, is denied.  

A compensable evaluation for a scar of the right ring finger, 
status post fracture with open reduction with internal 
fixation, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

